                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                    :
DANNY BROWN,                        :
                                    :
     plaintiff,                     :
                                    :
v.                                  :   CASE NO. 3:19-cv-00156(RAR)
                                    :
NANCY A. BERRYHILL,                 :
ACTING COMMISSIONER                 :
OF SOCIAL SECURITY, 1               :
                                    :
     defendant.                     :



                        RULING ON PENDING MOTIONS

       Danny Brown(“plaintiff”) appeals the final decision of the

Commissioner of Social Security (“the Commissioner”) pursuant to

42 U.S.C. § 405(g).     The Commissioner denied plaintiff’s

application for Social Security Disability Benefits in a

decision dated November 20, 2018.       Plaintiff timely appealed to

this court.    Currently pending are plaintiff’s motion for an

order reversing and remanding his case for a hearing (Dkt. #16-

2) and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #17.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is DENIED and the

Commissioner’s motion to affirm is GRANTED.



1 Andrew Saul is the new Commissioner of Social Security and has
been made a party to this action automatically.
                              STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).   Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).    Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.    Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.    Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                  2
     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”   Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).   Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”   Williams, 859 F.2d at 258.

     The Social Security Act(“SSA”) provides that benefits are

payable to individuals who have a disability.   42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”    42

U.S.C. § 423(d)(1).   In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                 3
     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                        PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II on February 12, 2014.           (R. 397.) 4   Plaintiff

alleged a disability onset date of November 9, 2006.             (R. 270.)

At the time of application, plaintiff alleged that he suffered

from a neck injury anterior cervical discectomy follow by

fusion, arthritis, loss of strength in both arms but mostly the

left arm, depression, headaches, limited sitting and standing,



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).

3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
and limited sleep due to pain and arm numbness.       (R. 270.)     The

initial application was denied on July 25, 2014, and again upon

reconsideration on September 3, 2014.       (R. 291–293, 300–302).

Plaintiff then filed for an administrative hearing which was

held by ALJ Deirdre R. Horton (hereinafter the “ALJ”) on August

4, 2015.    (R. 60-91.)    The ALJ issued an unfavorable decision on

January 29, 2016.    (R. 38–59.)   On February 8, 2016, plaintiff

sought a review by the Appeals Council, which was denied on May

5, 2015.    (R. 1-4.)   Plaintiff then sought judicial review and

his claim was remanded on November 3, 2017.       (R. 1369.)   On

April 16, 2018, the Appeals Council remanded the matter to the

New Haven Hearings Office and a new hearing was held before the

ALJ on September 27, 2018.     (R. 1324–1363, 1364–1367.)      The ALJ

issued an unfavorable decision on November 20, 2018.       (R. 1294–

1323.)    Plaintiff then filed this action seeking judicial

review.    (Dkt. #16-2.)

                               DISCUSSION

     Plaintiff asserts that the ALJ’s opinion at steps two and

five is not supported by substantial evidence and the ALJ

violated the treating physician rule.       Based on the following,

the Court finds that the ALJ’s opinion was based on substantial

evidence and did not violate the treating physician rule.         The

Court therefore affirms the ALJ’s decision.




                                    5
  I.     The ALJ’s Opinion Was Supported by Substantial Evidence
         in the Record

       When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the

individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”     20

C.F.R. § 404.1520(e).    An individual’s residual functional

capacity (“RFC”) is the most an individual can still do despite

his or her limitations.    20 C.F.R. § 404.1545(a)(1).   Plaintiff

has the burden of establishing a diminished RFC.    See Butts v.

Barnhart, 388 F.3d 377, 383 (2d Cir. 2004).

       “The regulations provide a two-step process for evaluating

a claimant’s assertions of pain and other limitations.    At the

first step, the ALJ must decide whether the claimant suffers

from a medically determinable impairment that could reasonably

be expected to produce the symptoms alleged.”    Genier v. Astrue,

606 F.3d 46, 49 (2d Cir. 2011) (citing 20 C.F.R. § 404.1529(b)).

“If the claimant does suffer from such an impairment, at the

second step, the ALJ must consider ‘the extent to which [the

claimant's] symptoms can reasonably be accepted as consistent

with the objective medical evidence and other evidence’ of

record.”    Genier, 606 F.3d at 49 (alterations in original)

(quoting 20 C.F.R. § 404.1529(b)).




                                  6
     “In determining whether [an individual is] disabled, [the

ALJ will] consider all [of an individual’s] symptoms, including

pain, and the extent to which [his or her] symptoms can

reasonably be accepted as consistent with the objective medical

evidence and other evidence.”   20 C.F.R. § 404.1529(c).   While

statements of pain are insufficient, an ALJ may not reject

statements of intensity and persistence of pain or other

symptoms affecting an individual’s ability to work because of a

lack of substantiating medical evidence.    Id. at §

404.1529(c)(2).

     a. The ALJ properly evaluated plaintiff’s symptoms of
     depression.

     Plaintiff asserts that the ALJ improperly evaluated his

symptoms of depression.   (Pl. Br. 10.)   Plaintiff asserts that

the ALJ erred by determining that plaintiff’s symptoms of

depression were nonsevere and then by failing to examine their

effect on plaintiff’s RFC.   Plaintiff also asserts that the ALJ

violated the treating physician rule by not affording

controlling weight to LCSW Manukas’ retrospective opinions.      The

Court disagrees.

     A severe impairment is “any impairment or combination of

impairments which significantly limits [a plaintiff’s] physical

or mental ability to do basic work activities.”    20 C.F.R. §

416.920(c).   A severe impairment must meet the durational



                                 7
requirement, such that the impairment be “expected to result in

death, [or] it must have lasted or must be expected to last for

a continuous period of at least 12 months.”     20 C.F.R. §

416.909.

     The plaintiff argues that the ALJ improperly evaluated

plaintiff’s symptoms of depression because the ALJ failed to

develop the administrative record enough to adequately address

plaintiff’s symptoms of depression.    However, the error was

harmless.

     The ALJ determined that while plaintiff suffers from

depression, it does not significantly affect plaintiff’s ability

to do basic work activities.    (R. 1300.)   The ALJ noted that

plaintiff did not begin complaining of depression until November

2009, three years after his alleged onset date.     (R. 1301.)

Prior to that, Dr. Sabshin assessed plaintiff to have a normal

mental status.   (R. 507, 556, 584.)   The ALJ notes that although

plaintiff later sought treatment for depression, his treatment

encompassed large gaps and the medical records did not support

that plaintiff suffered more than mild limitations from his

depression.   (R. 877, 1301.)   However, state agency reviewers

concluded plaintiff’s depression was severe.     (R. 273, 284.)

Notably, the ALJ afforded these opinions great weight.

     On April 23, 2014, LCSW Manukas reported that plaintiff had

no difficulty taking care of his personal hygiene, caring for


                                  8
his personal needs, using good judgement regarding safety and

dangerous circumstances, and using the appropriate coping skills

to meet ordinary demands of the work environment.    (R. 878.)

LCSW Manukas continued to state that plaintiff also had no

difficulties getting along with others without distracting them

or exhibiting extreme behaviors, focusing long enough to

complete simple tasks, performing basic work, and changing from

one task to another.    (R. 879.)

     On September 25, 2014 and June 21, 2015, LCSW Manukas

opined that plaintiff would likely have three or more absences a

month due to his physiological impairments and suffered moderate

loss of his ability to maintain attention for greater than two

hours, maintain regular attendance and be punctual, deal with

the stress of a semi-skilled job, and complete a normal work

week.   (R. 1205–09, 1211–12.)

     The Court agrees with plaintiff’s assertion that the ALJ

improperly evaluated LCSW Manukas’ opinions.    The Court,

however, rejects plaintiff’s assertion that LCSW Manukas is a

treating physician.    “Licensed clinical social workers are not

‘acceptable medical sources’ due controlling weight under the

treating physician rule.”    Drysdale v. Colvin, No. 14-CV-01722

SN, 2015 WL 3776382, at *4 (S.D.N.Y. June 16, 2015).

     However, licensed clinical social workers “are still

‘important’ ‘other sources’ to whom the ALJ should look to show


                                    9
the severity of a claimant's impairments or ability to work.”

Id. (citing Diaz v. Shalala, 59 F.3d 307, 313 (2d Cir. 1995)).

The ALJ examined LCSW Manukas’ opinion and afforded it little

weight.   (R. 1302.)   The ALJ stated that LCSW Manukas’ treatment

notes were illegible, did not support plaintiff’s asserted

limitations, presented large treatment gaps, and was drafted

after the relevant period.   (R. 1302.)

     Plaintiff argues that the ALJ was required to obtain more

legible copies of LCSW Manukas’ treatment notes.    Plaintiff

relies on Arguelles v. Astrue in support of his assertions.

However, unlike the physician in Arguelles, LCSW Manukas is not

a treating physician or an acceptable medical source.    Her

opinion is regarded as important nonmedical evidence.    Drysdale,

2015 WL 3776382, at *4.

     “When an unsuccessful claimant files a civil action on the

ground of inadequate development of the record, the issue is

whether the missing evidence is significant.”    Santiago v.

Astrue, No. 3:10-cv-937(CFD), 2011 WL 4460206, at *2 (D. Conn.

Sept. 27, 2011) (citing Pratts v. Chater, 94 F.3d 34, 37–38 (2d

Cir. 1996)).   While LCSW Manukas also provided three synthesized

opinions, the treatment notes are significant.    (R. 887–80,

1210–14, 1205–9.)   The ALJ stated that the notes did not support

LCSW Manukas’ opinions.   However, the notes were completely

illegible and the ALJ does not cite to anything specific that he


                                 10
could read that he found to be inconsistent.     Thus, the Court

cannot determine if the ALJ based his decision on fact or his

own opinion.

     Further, LCSW Manukas’ treatment notes and opinion are the

only evidence in the record which establish plaintiff’s

depression and subsequent limitations.     When reviewing

plaintiff’s medical records, the state agency reviewers stated

that there was insufficient evidence to determine plaintiff’s

mental limitations but stated that plaintiff’s depression and

affective disorders were severe.     (R. 273, 284.)

     Based on the above, plaintiff has established that a

reasonable mind could not accept the evidence supporting the

ALJ’s conclusion as adequate.   Thus, the ALJ’s determination

that plaintiff’s depression is nonsevere is not supported by

substantial evidence.   Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).

     However, when an ALJ errs in determining that an impairment

is nonsevere, the error is harmless if the ALJ finds other

severe impairments and continues with the analysis.     See

O'Connell v. Colvin, 558 Fed. Appx. 63, 65 (2d Cir. 2014);

Reices-Colon v. Astrue, 523 Fed. Appx. 796, 798 (2d Cir. 2013);

Stanton v. Astrue, 370 Fed. Appx. 231, 233 n.1 (2d Cir. 2010).

     The ALJ determined that plaintiff suffered from the

following severe impairments, cervical disc disease s/p fusion


                                11
and discectomy with radiation to left arm.   (R. 1300.)   The ALJ

then continued his analysis and assessed plaintiff’s RFC

“consider[ing] all [plaintiff’s] symptoms . . . .”   (R. 1303.)

Therefore, the ALJ’s determination that plaintiff’s depression

was nonsevere was harmless error.

     b. The ALJ properly evaluated plaintiff’s symptoms of
     chronic pain and his combination of impairments.

     The ALJ determined that plaintiff suffered from two

medically determinable impairments, cervical disc disease s/p

fusion and discectomy with radiation to his left arm, which

could have been expected to produce plaintiff’s symptoms.    (R.

1300, 1304.)   The ALJ further determined that plaintiff’s

cervical disc disease s/p fusion and discectomy with radiation

to his left arm more than minimally interfered with his ability

to perform basic work activities and thus were severe.    (R.

1300.)

     At step two, the ALJ determined that plaintiff’s

declarations of pain were inconsistent with the objective

medical evidence and other evidence.   Plaintiff asserts that the

ALJ violated 20 C.F.R. § 404.1529(c) by improperly basing his

decision on a lack of objective medical evidence supporting

plaintiff’s claims.   (Pl. Br. 15.)

     The ALJ noted that while plaintiff complained of neck and

left arm pain, the objective medical evidence did not support



                                12
the level of plaintiff’s assertions of pain.     (R. 1304–05.)    The

ALJ also noted that although plaintiff complained of pain in his

neck and left shoulder, plaintiff saw improvement following his

2009 surgery and medical examinations routinely demonstrated

that plaintiff had normal strength and range of motion.     (R.

556, 563, 565, 567, 598–99, 614, 616, 618, 712, 1306–07.)

     The ALJ noted that in November 2006, plaintiff was assessed

by Dr. Sabshin, who determined that plaintiff had a normal gait,

normal strength, normal range of motion in his neck, and fairly

good extension in his neck.    (R. 507.)   While plaintiff was

later referred to surgery by Dr. Sabshin in March 2007, Dr.

Elfenbein declined the surgery because plaintiff had a normal

neurological examination on November 30, 2006.     (R. 504, 544.)

Dr. Wijesekera also observed normal neurologic function on May

4, 2007.   (R. 498–500.)

     While the ALJ relied heavily on plaintiff’s objective

medical evidence when assessing plaintiff’s limitations of pain,

the ALJ also considered the credibility of plaintiff’s

statements.    “As a fact-finder, the ALJ has the discretion to

evaluate the credibility of a claimant and to arrive at an

independent judgment, in light of medical findings and other

evidence.”    Pietrunti v. Dir., Office of Workers' Comp.

Programs, 119 F.3d 1035, 1042 (2d Cir. 1997).




                                 13
     The ALJ examined plaintiff’s assertions of his daily

activities.    The ALJ noted that plaintiff helps his wife cook,

drives short distances, and plays drums for ten to twenty

minutes a day.    (R. 1304.)   The ALJ also considered the

testimony of plaintiff’s mother in assessing plaintiff’s

assertions of pain.    (R. 1312.)

     The ALJ also examined the reports of Physical Therapist

Paul Bauer and Dr. Engel who indicated that plaintiff’s

complaints of pain may not be credible.     (R. 1306–07.)    Mr.

Bauer stated that he could not determine if plaintiff was

capable of working because plaintiff refused some tests due to

fear and Mr. Bauer opined that plaintiff had greater functional

abilities than the abilities to which plaintiff limited himself.

(R. 729.)    Dr. Engel reported that while plaintiff complained of

pain, he moved his neck more freely than would have been

suggested.    (R. 598.)   Dr. Engel also opined that plaintiff’s

daily doses of pain medication are relatively low and indicate

that his pain levels are not very high.     (R. 869.)

     The ALJ presented substantial evidence in support of his

determination that plaintiff’s pain was not as severe as

plaintiff alleged and that plaintiff therefore was not precluded

from participating in any substantial work activities.       “‘Under

the substantial evidence standard of review, it is not enough

for Plaintiff to merely disagree with the ALJ's weighing of the


                                    14
evidence . . . Plaintiff must show that no reasonable factfinder

could have reached the ALJ's conclusions based on the evidence

in record.’”   Lillis v. Colvin, No. 3:16-cv-269(WIG), 2017 WL

784949, at *5 (D. Conn. Mar. 1, 2017) (quoting Hanson v. Comm'r

of Soc. Sec., No. 315-CV-0150GTS(WBC), 2016 WL 3960486, at *12

(N.D.N.Y. June 29, 2016), report and recommendation adopted sub

nom. Hanson v. Colvin, No. 315-CV-150GTS(WBC), 2016 WL 3951150

(N.D.N.Y. July 20, 2016)).

     Plaintiff has failed to show that the previous accounts

were insufficient for “a reasonable mind [to] accept as adequate

to support a conclusion” that he was not precluded from

participating in any substantially gainful activity.   Williams

on Behalf of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir.

1988)(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Plaintiff has thus failed to show that the ALJ’s decision was

unsupported by substantial evidence in the record.   Therefore,

the ALJ’s determination must be affirmed.

     c. The ALJ’s determination that plaintiff could frequently
     finger with his left arm and occasionally reach overhead
     and climb ramps, stairs, ladders, ropes or scaffolds is
     supported by substantial evidence.

     Plaintiff asserts that the ALJ’s determination that

plaintiff could frequently finger with his left arm and

occasionally reach overhead and climb ramps, stairs, ladders,

ropes, or scaffolds is not supported by substantial evidence.



                                15
(Pl. Br. 18.)    Plaintiff asserts that there is absolutely no

evidence in the record supporting the ALJ’s determinations.

(Pl. Br. 18.)    The Court disagrees.

     State agency physicians twice opined that plaintiff could

occasionally climb ramps, stairs, ladders, ropes, or scaffolds

and had a limited ability to reach overhead and unlimited

fingering ability.    (R. 275–6, 286.)   Although plaintiff

complained of pain in his neck and left shoulder, plaintiff saw

improvement following his 2009 surgery and medical examinations

routinely demonstrated that plaintiff had normal strength and

range of motion.    (R. 499, 556, 563, 565, 567, 598–9, 607, 614,

616, 618, 712, 1306–7.)

     In 2017, Dr. Henry twice opined that plaintiff could not

return to work but did not indicate any work-related

limitations.    (R. 545, 546.)   The ALJ “is entitled to rely not

only on what the record says, but also on what it does not say.”

Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir. 1983).       Dr.

Sabshin again made similar remarks without noting limitations,

but later recanted such determinations and stated that plaintiff

could perform some sedentary work that does not require lifting

more than 15 pounds.    (R. 571, 590, 621, 711, 714.)

     The ALJ has presented substantial evidence that plaintiff

could frequently finger with his left arm and occasionally reach

overhead and climb ramps, stairs, ladders, ropes, or scaffolds.


                                  16
“‘Under the substantial evidence standard of review, it is not

enough for Plaintiff to merely disagree with the ALJ's weighing

of the evidence . . . Plaintiff must show that no reasonable

factfinder could have reached the ALJ's conclusions based on the

evidence in record.’”   Lillis v. Colvin, No. 3:16-cv-269(WIG),

2017 WL 784949, at *5 (D. Conn. Mar. 1, 2017) (quoting Hanson v.

Comm'r of Soc. Sec., No. 315-CV-0150GTS(WBC), 2016 WL 3960486,

at *12 (N.D.N.Y. June 29, 2016), report and recommendation

adopted sub nom. Hanson v. Colvin, No. 315-CV-150GTS(WBC), 2016

WL 3951150 (N.D.N.Y. July 20, 2016)).

     Plaintiff has failed to show that the previous accounts

were insufficient for “a reasonable mind [to] accept as adequate

to support a conclusion” that plaintiff could frequently finger

with his left arm and occasionally reach overhead and climb

ramps, stairs, ladders, ropes, or scaffolds.    Williams on Behalf

of Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988)(quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).    Plaintiff has

thus failed to show that the ALJ’s decision was not supported by

substantial evidence in the record.

  II.   The ALJ Did Not Violate the Treating Physician Rule

     Plaintiff asserts that the ALJ violated the treating

physician rule by affording Doctors Henry and Sabshin less than

controlling weight while affording state agency physicians

“great weight.”   (Pl. Br. 1.)   The Court disagrees.


                                 17
     The medical opinions of treating physicians are generally

given more weight than other evidence.     The treating physician

rule stipulates that “the opinion of a claimant’s treating

physician as to the nature and severity of the impairment is

given ‘controlling weight’ as long as it ‘is well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the] case record.’”     Burgess v. Astrue, 537 F.3d

117, 128 (2d Cir. 2008) (quoting 20 C.F.R. § 404.1527(d)(2));

see also Mariani v. Colvin, 567 F. App’x 8, 10 (2d Cir. 2014)

(“A treating physician’s opinion need not be given controlling

weight where it is not well-supported or is not consistent with

the opinions of other medical experts” where those other

opinions amount to “substantial evidence to undermine the

opinion of the treating physician”).

     “The regulations further provide that even if controlling

weight is not given to the opinions of the treating physician,

the ALJ may still assign some weight to those views, and must

specifically explain the weight that is actually given to the

opinion.”   Schrack v. Astrue, 608 F. Supp. 2d 297, 301 (D. Conn.

2009) (citing Schupp v. Barnhart, No. Civ. 3:02CV103(WWE), 2004

WL 1660579, at *9 (D. Conn. Mar. 12, 2004)).     It is “within the

province of the ALJ to credit portions of a treating physician’s

report while declining to accept other portions of the same


                                18
report, where the record contain[s] conflicting opinions on the

same medical condition.”    Pavia v. Colvin, No. 6:14-cv-06379

(MAT), 2015 WL 4644537, at *4 (W.D.N.Y. Aug. 4, 2015) (citing

Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)).

     In determining the amount of weight to give to a medical

opinion, the ALJ considers the examining relationship, the

treatment relationship, the length of treatment, the nature and

extent of treatment, evidence in support of the medical opinion,

consistency with the record, specialty in the medical field, and

any other relevant factors.    20 C.F.R. § 404.1527.   It is

generally appropriate to “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a

specialist.”   20 C.F.R. § 416.927(c)(5).

     After considering these factors, “the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned

to a treating physician’s opinion.’”    Greek v. Colvin, 802 F.3d

370, 375 (2d Cir. 2015) (citing Burgess, 537 F.3d at 129)

(alteration in original).    The ALJ may not simply substitute his

own judgment for that of the treating physician, and failure to

provide good reasons for the weight given to a treating

physician’s opinion is grounds for remand.    Id.   However, it is

sufficient that the ALJ substantively reference the rule and

provide good reason for not assigning a plaintiff’s treating


                                 19
physician controlling weight.    Crowell v. Comm'r of SSA, 705

Fed. Appx. 34, 35 (2d Cir. 2017).

     a. The ALJ did not violate the treating physician rule when
     examining Dr. Henry’s opinions.

     Plaintiff asserts that there is no evidence in the record

that is inconsistent with Dr. Henry’s opinion and therefore the

ALJ erred by failing to accord Dr. Henry’s opinion controlling

weight.   The Court disagrees.

     The ALJ did not violate the treating physician rule.      The

ALJ referenced the treating physician rule in substance.      The

ALJ noted the nature of the treating relationship, Dr. Henry’s

consistency with the record, and evidence inconsistent with Dr.

Henry’s opinion.   (R. 1311.)    The ALJ then provided good reason

for not affording Dr. Henry’s opinion controlling weight.

     Determinations as to whether a plaintiff is disabled “are

not medical opinions . . . but are, instead, opinions on issues

reserved to the Commissioner.”    20 C.F.R. § 404.1527(d).    “A

statement by a medical source that [a plaintiff is] ‘disabled’

or ‘unable to work’ does not mean that [the ALJ] will determine

that [the plaintiff is] disabled.”      Id.   The ALJ “will not give

any special significance to the source of an opinion on issues

reserved to the Commissioner.”    Id.

     In Wynter v. Colvin , the plaintiff’s treating physician,

Dr. Denzien, provided a one-page opinion stating that the



                                  20
“[p]laintiff was capable of performing ‘no work activity.’”         No.

3:14-CV-00347 GTS, 2015 WL 5692330, at *8 (N.D.N.Y. Sept. 28,

2015).    The ALJ assigned Dr. Denzien’s opinion no weight because

the determination that plaintiff could not perform any work was

inconsistent with the record and was a determination reserved to

the Commissioner.    Id.   The court noted that Dr. Denzien’s

treatment notes did not support the plaintiff’s diagnosis and

agreed that the opinion was otherwise inconsistent with the

record.   Id.   The court therefore determined that the ALJ did

not violate the treating physician rule by affording Dr.

Denzien’s opinion no weight.      Id.

     As in Wynter, Dr. Henry provided a two-page opinion which

diagnosed plaintiff with neuropathy and stated that plaintiff

could not return to work.      (R. 545–6.)   The ALJ afforded Dr.

Henry’s opinion no weight.      (R. 1311.)   The determination as to

whether plaintiff could return to work was reserved to the ALJ.

20 C.F.R. § 404.1527(d).     Dr. Henry’s opinion was also far more

deficient than Dr. Denzien’s opinion in Wynter and contained no

analysis or specific limitations.       (R. 545–6, 1311.)   Therefore,

the ALJ did not err by failing to give special significance to

Dr. Henry’s conclusion that plaintiff could not work.       Id.

     The ALJ also noted that Dr. Henry’s opinion is unsupported

by the record.    (R. 1311.)    As detailed previously, substantial

evidence supports the ALJ’s determination that plaintiff is not


                                   21
precluded from working.    The ALJ noted that although plaintiff

complained of pain in his neck and left shoulder, plaintiff saw

improvement following his 2009 surgery and medical examination

routinely demonstrated that plaintiff had normal strength and

range of motion.   (R. 556, 563, 565, 567, 598–9, 614, 616, 618,

712, 1306–7.)

     Similarly, Dr. Henry’s extreme limitations are unsupported

by the record.   Dr. Henry opined on June 18, 2007 that plaintiff

could not work and could never stand, walk, lift, or carry

anything.   (R. 719.)   This opinion is inconsistent with

plaintiff’s own testimony and no other physician opined that

plaintiff had such extreme limitations.    See (R. 270–9, 280–9,

728–9, 864–9, 992–6.)    Dr. Sabshin opined that plaintiff could

sit for up to thirty minutes and stand for twenty minutes.     (R.

993–4.)   Mr. Paul Bauer stated that he could not determine if

plaintiff could work because plaintiff refused some tests due to

fear and opined that plaintiff had greater functional abilities

than the abilities to which he limited himself.    (R. 729.)   Dr.

Henry later opined that plaintiff could sit for thirty minutes,

stand for twenty minutes, and rarely lift up to ten pounds.    (R.

988–9.)

     Dr. Henry’s opinions were therefore inconsistent with the

record.   Thus, the ALJ did not err by assigning Dr. Henry’s

opinion less than controlling weight.


                                 22
         b. The ALJ’s examination of Dr. Sabshin’s opinion did not
         violate the treating physician rule.

     Plaintiff asserts that the evidence in the record supports

Dr. Sabshin’s opinion and therefore the ALJ erred by failing to

accord his opinion controlling weight.      The Court disagrees.

     The ALJ did not violate the treating physician rule.        The

ALJ referenced the treating physician rule in substance.      The

ALJ noted the nature of the treating relationship, Dr. Sabshin’s

consistency with the record, and evidence inconsistent with Dr.

Sabshin’s opinion.   (R. 1310–1.)     The ALJ provided good reason

for not affording Dr. Sabshin’s opinion controlling weight.

     Dr. Sabshin offered three separate opinions.      On November

22, 2006 and July 22, 2010 Dr. Sabshin opined that plaintiff was

totally disabled and unable to work.      (R. 540, 622.)   On October

27, 2010, however, Dr. Sabshin opined that plaintiff could

perform sedentary work and could not lift more than 10 to 15

pounds, bend, stoop, squat, or work at heights.      (R. 621.)    Dr.

Sabshin clarified that when he stated plaintiff was “totally

disabled” he only meant with respect to plaintiff’s prior

employment.   (R. 621.)   On September 15, 2014, Dr. Sabshin

provided a questionnaire stating that plaintiff could sit for up

to thirty minutes and stand for twenty minutes.      (R. 994–5.)

     The ALJ afforded Dr. Sabshin’s letters partial weight.        (R.

1310.)   The ALJ found Dr. Sabshin’s opinions to be inconsistent



                                 23
with the record.     (R. 1310–1311.)   As the ALJ noted, the

opinions and the questionnaire are inconsistent.      The ALJ agreed

that plaintiff had no limitations with regards to his ability to

sit, stand, or walk, but found the postural limitations to be

extreme and unsupported by the record.      (R. 1311.)

     Dr. Sabshin opined that plaintiff could not bend, stoop, or

squat.   (R. 621.)    While Dr. Sabshin noted that plaintiff had a

decreased range of motion, Dr. Sabshin reported that plaintiff’s

range of motion had increased following plaintiff’s 2009

surgery.   (R. 611, 614, 616, 618.)     While plaintiff asserts that

his range of motion is limited due to pain, Dr. Engel opined

that plaintiff’s daily dose of pain medication is relatively low

and indicates that his pain level is not very high.       (R. 869.)

Mr. Paul Bauer also stated that he could not determine if

plaintiff could work because plaintiff refused some test due to

fear and Mr. Bauer opined that plaintiff had greater functional

abilities than the abilities to which he limited himself.       (R.

729.)

     Thus, the ALJ’s determination that the record does not

support Dr. Sabshin’s postural limitations is supported by

substantial evidence.     The ALJ provided good reason for

affording partial weight to Dr. Sabshin’s opinion.       Therefore,

the ALJ did not violate the treating physician rule.




                                  24
     c. The ALJ did not err by assigning great weight to the
     opinions of state agency physicians, Doctors Singh and
     Kahn.

     Plaintiff asserts that the ALJ erred by assigning great

weight to the opinions of state agency physicians, Doctors Singh

and Kahn.   Plaintiff asserts that non-examining medical sources

are to be afforded little weight per se.    The Court disagrees.

     Doctors Singh and Kahn opined that plaintiff could lift up

to twenty pounds, ten pounds frequently, could occasionally

stoop, kneel, crouch crawl, and climb ramps and stairs, and

frequently sit, stand, walk, balance, and reach overhead.      (R.

275–6, 285–6.)   The ALJ determined that these opinions were

supported by the objective medical evidence and consistent with

the record.   (R. 1309.)   Accordingly, the ALJ afforded the

opinions of Doctors Singh and Kahn great weight.

     Plaintiff relies on Hunt v. Astrue in support of his

argument that non-examining medical sources are entitled to

little weight.   (Pl. Br. 9.)   Plaintiff’s reliance is misplaced.

In Hunter, the ALJ afforded the opinion of plaintiff’s treating

physician, Dr. Jarda, little weight.    Hunt v. Astrue, No.

3:11CV01436 JCH, 2012 WL 2958215, at *15 (D. Conn. July 19,

2012).   The court found that the ALJ’s determination was not

supported by substantial evidence and that the ALJ had failed to

explicitly examine the treating physician rule and therefore

violated the rule.   Id.


                                 25
     Unlike Hunter, this Court has not found that the ALJ

violated the treating physician rule.    The decision in Hunter

also predates Crowell v. Comm'r of SSA, in which the Second

Circuit established that the treating physician rule does not

require explicit consideration of every factor, it is sufficient

that the ALJ substantively reference the rule and provide good

reason for not assigning a plaintiff’s treating physician

controlling weight.    Crowell v. Comm'r of SSA, 705 Fed. Appx.

34, 35 (2d Cir. 2017).    Based on the more lenient standard, the

Court determines here that the ALJ did not violate the treating

physician rule and provided good reason for her decision to not

afford controlling weight to plaintiff’s treating physicians.

     The present case is further distinguished from Hunter

because, here, the ALJ provided good reason as to why she

afforded great weight to the opinions of Doctors Singh and Kahn.

Unlike Hunter, the ALJ afforded the opinions great weight

because they were supported by objective medical evidence and

consistent with the record.    Thus, Plaintiff’s reliance on

Hunter is misplaced.

      Further, while treating physicians are generally entitled

to controlling weight, “[a] treating physician’s opinion need

not be given controlling weight where it is not well-supported

or is not consistent with the opinions of other medical experts”

where those other opinions amount to “substantial evidence to


                                 26
undermine the opinion of the treating physician.”   Mariani v.

Colvin, 567 F. App’x 8, 10 (2d Cir. 2014).

     Therefore, the Court rejects plaintiff’s assertion that the

ALJ erred per se by affording controlling weight to Doctors

Singh and Kahn rather than plaintiff’s treating physicians.

Finally, the ALJ did not err by affording the state agency

doctors controlling weight because the ALJ provided good reason

for both her decision to not afford controlling weight to

plaintiff’s treating physicians and her decision to afford     the

opinions of Doctors Singh and Kahn great weight.

  III. The ALJ’s RFC Determination is Affirmed and Thus the
       ALJ Did Not Err at Step Five

     Plaintiff argues that the ALJ’s RFC determination is not

supported by substantial evidence.   Specifically, plaintiff

asserts that the ALJ’s hypothetical posed to the vocational

expert, which was identical to the ALJ’s RFC determination, was

unsupported by substantial evidence.   The Court disagrees.

     When an individual’s impairment does not meet or equal a

listed impairment, the ALJ will “make a finding [of the

individual’s] residual functional capacity based on all the

relevant medical and other evidence in [the] case record.”     20

C.F.R. § 404.1520(e).   An individual’s residual functional

capacity (“RFC”) is the most an individual can still do despite

his or her limitations.   20 C.F.R. § 404.1545(a)(1).   Plaintiff



                                27
has the burden of establishing a diminished RFC.    See Butts v.

Barnhart, 388 F.3d 377, 383 (2d Cir. 2004).

     Plaintiff has failed to establish that the ALJ erred in her

determination that plaintiff’s RFC was not diminished by his

claims of persistent pain.    The Court has already found that the

ALJ’s determination on this matter is supported by substantial

evidence in the record.    Without proof of legal error or a lack

of substantial evidence, the Court shall affirm the ALJ’s RFC

determination.   Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir.

1982).

     Because the ALJ’s RFC determination is supported by

substantial evidence, the ALJ’s hypothetical incorporating the

RFC to the vocational expert is also affirmed.    Dumas v.

Schweiker, 712 F.2d 1545, 1554, n.4 (2d Cir. 1983) (the ALJ’s

step five determination is appropriate where the vocational

expert’s testimony is based on an RFC determination supported by

substantial evidence).    The ALJ was therefore not required to

accept the vocational expert’s testimony regarding a

hypothetical with further limitations.    See McIntyre v. Colvin,

758 F.3d 146, 151 (2d Cir. 2014).

                             CONCLUSION

     Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #16-2) is




                                 28
DENIED and the Commissioner’s motion to affirm that decision

(Dkt. #17) is GRANTED.

     This is not a recommended ruling.    The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).

     SO ORDERED this 24th day of January 2020, at Hartford,

Connecticut.

                                __        /s/   __ ___ ____
                                Robert A. Richardson
                                United States Magistrate Judge




                                 29
